Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-8 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/31/2020, 12/23/2020, and 3/19/2021 have been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “7” (polarizer in paragraph [0042]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “5” (Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim is indefinite because it is unclear if the portion of the claim in parentheses is intended to be a limitation of the claim. The examiner suggests that the parentheses be removed.
For purposes of examination, the examiner has interpreted the parenthetical portion to be a required claim limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Miratsu et al. (US 2015/0024211) (hereafter Miratsu) and Fujita (US 2010/0219654) (hereafter Fujita).
Regarding claim 1, Miratsu discloses a light-transmissive member for use in a vehicle window (see at least paragraph [0001]), the light-transmissive member formed of a polycarbonate-based resin composition (see at least paragraph [0026], polycarbonate resin), wherein the light-transmissive member has a thickness of 2.0 mm (see at least paragraph [0091], where example 1 has a thickness of 2.0 mm) and contains composite tungsten oxide particles as an infrared ray shielding agent (see at least paragraphs [0026] and [0032], where composite tungsten oxide particles are part of the heat-ray shielding sintered compact or laminate), wherein the content of the composite tungsten oxide particles, A (weight %), and a thickness of a layer containing the composite tungsten oxide particles, B (mm), satisfy the following formula: 0.02 ≤ A x B ≤ 0.12 (see at least paragraph [0091], where the content of the composite tungsten oxide particles is 0.05 wt% and the thickness is 2.0 mm, thus A x B = 0.10).
Miratsu does not specifically disclose that the thickness is in a range of 0.2 to 0.6 mm.
The examiner notes that with the disclosed content of composite tungsten oxide particles of 0.05%, a thickness as low as 0.4 would still provide a value of A x B in the claimed range since 0.05 x 0.4 = 0.02.
However, Fujita teaches a solar-radiation shielding material for vehicle windows (see at least the title) wherein the thickness of the infrared ray shielding layer is 0.5 mm (see at least paragraphs [0153]-[0156], where the thickness of the fine particle containing resin layer is 0.5 mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-transmissive member of Miratsu to include the teachings of Fujita so that the thickness is in a range of 0.2 to 0.6 mm for the purpose of choosing a thickness that will meet the desired physical and optical characteristics such as strength and transparency, particularly as it can be mounted in or on a vehicle window.
The limitation “for use in a head-up display device” in the preamble has been interpreted as an intended use of the claimed invention and is therefore given limited patentable weight.

Regarding claim 2, Miratsu as modified by Fujita discloses all of the limitations of claim 1.
Miratsu also discloses that the composite tungsten oxide particles are those represented by a general formula of MxWyOz where M is one or more element(s) selected from H, He, alkali metals, alkaline earth metals, rare earth elements, Mg, Zr, Cr, Mn, Fe, Ru, Co, Rh, Ir, Ni, Pd, Pt, Cu, Ag, Au, Zn, Cd, Al, Ga, In, Tl, Si, Ge, Sn, Pb, Sb, B, F, P, S, Se, Br, Te, Ti, Nb, V, Mo, Ta, Re, Be, Hf, Os, Bi, I; W is tungsten; O is oxygen; and 0.1 ≤ x ≤ 0.5, 0.5 ≤ y ≤ 1.5, and 2.0 ≤ z ≤ 3.5 (see at least paragraph [0026] which includes the whole list of potential elements for M and paragraph [0086], where Cs0.33WO3 is provided for example 1. Cs is Cesium, which is an alkali metal. Thus x=0.33, y=1, and z=3).

Regarding claim 3, Miratsu as modified by Fujita discloses all of the limitations of claim 1.
Miratsu also discloses that an average light transmittance in a wavelength range of 380 to 780 nm is 70% or more (see at least Page 8, Table 1, where visible light transmittance is given as 71.8% for example 1), and an average light transmittance in a wavelength range of 700 nm to 2500 nm is 50% or less (see at least Page 8, Table 1, where solar transmittance is given as 36.5% for example 1 and paragraph [0002], which gives infrared in sunlight as having wavelengths between 800 nm and 2500 nm).

Claims 1-2 and 6 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Bennison et al. (US 2017/0320297) (hereafter Bennison).
Regarding claim 1, Bennison discloses a light-transmissive member for use in a head-up display device (see at least paragraph [0239], where the laminate can be used as a glass for head-up display), the light- transmissive member formed of a polycarbonate-based resin composition (see at least paragraph [0117], where layer B includes a thermoplastic elastomer, one example of which contains polycarbonate), wherein the light- transmissive member has a thickness in a range of 0.2 to 0.6 mm (see at least paragraph [0214], where a film thickness of layer B is about 100 µm or more and  about 500 µm or less, which is a range of 0.1 to 0.5 mm) and contains composite tungsten oxide particles as an infrared ray shielding agent (see at least paragraph [0224], where heat shielding fine particles, such as composite tungsten oxide particles, can be included in layer B), wherein the content of the composite tungsten oxide particles, A (weight %), is between 0.01% by mass and 5% by mass (see at least paragraph [0225]) and a thickness of a layer containing the composite tungsten oxide particles, B (mm), is between 0.2 to 0.6 mm (see at least paragraph [0214]).
The examiner notes that the disclosed ranges of content and thickness provide a possible range of values of A x B from 0.02 (0.01% x 0.2 mm) to 3.0 (5% x 0.6mm) and that a range of values for the content that would work with the claimed thickness range is from 0.034% to 0.6%.
Bennison does not specifically disclose that the following formula is satisfied: 0.02 ≤ A x B ≤ 0.12.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of satisfying 0.02 ≤ A x B ≤ 0.12 include choosing the desired content and the desired thickness of the light-transmissive member in order to obtain desired physical and optical characteristics such as strength and transparency.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bennison so that the following formula is satisfied: 0.02 ≤ A x B ≤ 0.12 for the purpose of choosing the desired content and the desired thickness of the light-transmissive member in order to obtain desired physical and optical characteristics such as strength and transparency.

Regarding claim 2, Bennison discloses all of the limitations of claim 1.
Bennison also discloses that the composite tungsten oxide particles are those represented by a general formula of MxWyOz (see at least paragraph [0224], where the composite tungsten oxide is represented by MmWOn) where M is one or more elements selected from Cs, Tl, Rb, Na, K, and the like (see at least paragraph [0224], where Cs, Rb, Na, and K are all alkali metals); W is tungsten; O is oxygen (see at least paragraph [0224]); and 0.1 ≤ x ≤ 0.5, 0.5 ≤ y ≤ 1.5, and 2.0 ≤ z ≤ 3.5 (see at least paragraph [0224], where m (x in the claim) is preferably between 0.2 and 0.5, where y is 1, and where n (z in the claim) is between 2.2 and 3.0).

Regarding claim 6, Bennison discloses all of the limitations of claim 1.
Bennison also discloses that the light-transmissive member is used as a light-transmissive cover of a head-up display device (see at least paragraph [0239], where it can be a glass for head-up display).
The examiner notes that this limitation is an intended use of the light-transmissive member and is therefore given limited patentable weight.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bennison et al. (US 2017/0320297) (hereafter Bennison) as applied to claim 1 above, and further in view of Tsuburaya Manabu (JP 2016 157068, all citations are to the English language machine translation) of record (hereafter Manabu).
Regarding claims 4 and 5, Bennison discloses all of the limitations of claim 1.
Bennison does not specifically disclose that an in-plane retardation is in a range of 20 to 170 nm and that an in-plane retardation is in a range of 100 nm or less.
However, Manabu discloses an optical laminate wherein an in-plane retardation is between 80 nm and 180 nm (see at least the abstract).
It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-transmissive member of Bennison to include the teachings of Manabu so that an in-plane retardation is in a range of 20 to 170 nm and that an in-plane retardation is in a range of 100 nm or less for the purpose of improving the visibility of the displayed image from the head-up display for a user wearing polarized sunglasses (see at least the abstract of Manabu).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bennison et al. (US 2017/0320297) (hereafter Bennison) as applied to claim 1 above, and further in view of Yamamoto et al. (JP 2017032944, all citations are to the English language machine translation) of record (hereafter Yamamoto).
Regarding claim 7, Bennison discloses all of the limitations of claim 1.
Bennison does not specifically disclose that the light-transmissive member is further provided with a polarization function.
However, Yamamoto teaches a head-up display device comprising a translucent cover that contains a stack of polarizers (see at least the abstract and Fig. 1, where 18 is the translucent cover).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-transmissive member of Bennison to include the teachings of Yamamoto so that the light-transmissive member is further provided with a polarization function for the purpose of reducing transmittance of light that enters from outside while maintaining higher transmittance from image light from the head-up display (see at least page 4, second full paragraph of Yamamoto).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bennison et al. (US 2017/0320297) (hereafter Bennison) as applied to claim 1 above, and further in view of Ono et al. (US 2019/0041638) (hereafter Ono).
Regarding claim 8, Bennison discloses all of the limitations of claim 1.
Bennison also discloses a head-up display device comprising the light-transmissive member (see at least paragraph [0239], where the light-transmissive member can be a glass for head-up display).
Bennison does not specifically disclose a display unit which outputs images outside through the light-transmissive member.
However, Ono teaches a head-up display device comprising a light-transmissive member that cuts infrared light (see at least the abstract and Fig. 1, where 30 is an infrared light-cutting section) and a display unit which outputs images outside through the light-transmissive member (see at least Fig. 1 and paragraph [0022], where display device 1 comprises a light source 10 and a display unit 20, which outputs images outside through the infrared light-cutting section 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head-up display device of Bennison to include the teachings of Ono so that the device comprises a display unit which outputs images outside through the light-transmissive member for the purpose of transmitting visible light from the display unit to a user via the head-up display device and of reducing the incident quantity of infrared light on the display unit (see at least paragraph [0023] of Ono).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872      

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872